1    Lawrence D. Rohlfing
     Attorney at Law: 119433
2    12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel: (562)437-7006
4    Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
5    Attorneys for Plaintiff
     ERICKA L. KANE
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     ERICKA L. KANE                            )   Case No.: 2:19-cv-01584-AC
12                                             )
                  Plaintiff,                   )   STIPULATION TO EXTEND TIME
13   v.                                        )   TO FILE OPENING BRIEF
                                               )
14   ANDREW SAUL,                              )   (FIRST REQUEST)
     Commissioner of Social Security,          )
15                                             )
                                               )
16                Defendant.                   )
                                               )
17
18
19         Plaintiff Ericka L. Kane and Defendant Andrew Saul, Commissioner of

20   Social Security, through their undersigned attorneys, stipulate, subject to this

21   court’s approval, to extend the time by 31 days from January 17, 2020 to February

22   17, 2020 for Plaintiff to file an Opening Brief, with all other dates in the Court’s

23   Scheduling order extended accordingly. This is Plaintiff's first

24   ///

25   ///

26

                                               -1-
1    request for an extension. This request is made at the request of Plaintiff’s counsel
2    to allow additional time to fully research the issues presented. Counsel makes this
3    request in good faith.
4    DATE: January 15, 2020           Respectfully submitted,
5                                     LAWRENCE D. ROHLFING

6                                            /s/ Lawrence D. Rohlfing
                                 BY: _______________________
7                                    Lawrence D. Rohlfing
                                     Attorney for plaintiff Ms. Ericka L. Kane
8
9
10   DATE: January 15, 2020
                                      MCGREGOR W. SCOTT
11                                    United States Attorney
                                      DEBORAH LEE STACHEL
12
                                      Regional Chief Counsel
13                                    Social Security Administration
14
15                                    /s/ Michael K. Marriott
16                                BY: ____________________________
                                     Michael K. Marriott
17                                   Special Assistant United States Attorney
                                     Attorneys for defendant Andrew Saul
18                                   Commissioner of Social Security
                                    |*authorized by e-mail|
19
20
21   IT IS SO ORDERED.
     DATE: January 16, 2020
22
23
24
25
26

                                               -2-
